EUBANK, Judge.
This matter is before this Court by virtue of our writ of certiorari to review the lawfulness of the award and findings of The Industrial Commission of August 4, 1971, denying petitioner’s petition to reopen his claim filed on October 31, 1969.
The facts of this case are set out in our prior decision Sell v. Industrial Commission, 12 Ariz.App. 454, 471 P.2d 756 (1970) and they will not be repeated here. In the prior decision we affirmed the award for temporary disability.
The only question for review is whether the petitioner established a “new, additional, or previously undiscovered temporary or permanent condition” as required by A.R.S § 23-1061, subsec. H.
At the oral argument on October 2, petitioner’s counsel admitted that the only new medical evidence since the prior decision, consisted of the medical report of Maier I. Tuchler, M.D. received by the Commission on January 17, 1971. Respondent contends that it contains no evidence whatsoever of a new, additional or previously undiscovered temporary or permanent condition,, and our review of the report fully confirms-respondent’s view.
Since the record does not comport to the-requirements of A.R.S. § 23-1061, subsec. H, the award of the Commission must be-affirmed.
HAIRE, C. J., Division 1, and JACOBSON, J., concur.